TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00181-CV



                             RenewData Corporation, Appellant

                                                v.

                                  Shawn Strickler, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN400288, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               RenewData Corporation moves to dismiss this appeal. We grant the motion and

dismiss the appeal.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Agreed Motion

Filed: December 16, 2004